PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/002,425
Filing Date: 30 Aug 2013
Appellant(s): Morishita et al.



__________________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/21/2021.

7/2/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1, 3-8, 10-15, 29-30, 32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liu (US 2011/0082024) 
Liu teaches a pore system that can have mixtures or both mesopores and micropores (see claims particularly claim 13). Liu teaches forming a porous structure composed of spherical pores (see [0061]).
The material is carbonized (see claims). 
The surface area can be up to 3000 m2/g within the claimed range (see claims). 
The carbon material can be graphitized (see claims). 
The pores are formed with preformed material that is heated or melted out and therefore the pores are considered open as claimed. 
The carbonization or crystallization process of Liu is performed below 2000 degrees C as claimed (See claims).  
Regarding claims to density, given that Liu teaches the same carbon material with the same or overlapping pore sizing it would be expected to have the same density.

Applicant has pointed to the specification Example 2 as a reason why the art does not teach an article consisting of carbon, as newly claimed. However, this is just one of several embodiments. Wherein the art clearly teaches pure carbon. Specifically, Example 1 teaches forming pure carbon and the claims of the Liu specifically claim a pure carbon. Therefore, these arguments are not convincing and do not represent the full teaching of the art.


Claims 1, 3-8, 10-15, 23, 25-30, 32-38 are rejected under pre-AIA  35 U.S.C. under pre-AIA  35 U.S.C. 103(a) as obvious over Liu in view of in view of WO 2010/104102.
Liu (US 2011/0082024) teaches a pore system that can have mixtures or both mesopores and micropores (see claims particularly claim 13). Liu teaches forming a porous structure composed of spherical pores (see [0061]).
The material is carbonized (see claims). 
The surface area can be up to 3000 m2/g within the claimed range (see claims). 
The carbon material can be graphitized (see claims). 
Regarding claim 32, the carbonization or crystallization process of Liu is performed below 2000 degrees C as claimed (See claims).  Alternatively, the two heating processes render obvious providing a degree of graphitization or crystallization as claimed. 

Regarding claims to density, given that Liu teaches the same carbon material with the same or overlapping pore sizing it would be expected to have the same density or; alternatively it dependent upon the desired porosity it would have been obvious to provide. 
Liu teaches forming a carbon sphere having pore sizes between 1 and 100nm that fit the definition of a three dimensional network (see [0058]). 
Regarding claim 33, given the pore sizing the thickness can be provided within the same range dependent upon the desired application rendering obvious the clamed range of thickness. 
Liu does not teach all the limitations of claim 23. 
 ‘102 teaches substantially identical formation of a by forming a layered three dimensional network of carbon pores comprising mesoporous that can be easily controlled (see abstract and figures). 
Regarding claims 23-28, the porous body is formed by using a lattice of MgO and flowing a flowable carbon precursor (polyamic acid) around the template of particles to form the porous carbon and then heat treating in a nitrogen environment at 1000 degrees C and acid treating to remove the MgO (See abstract and figures). This is considered to be substantially similar process to applicant’s claimed process and provide substantially the same product. The Examiner has compared the process of Examples 1-4 noted the similarity to Example sample A4 including temperature (see specification). 

It would have been obvious to provide the MgO as a precursor material to form the article of the primary reference because both teach using a precursor to form pores,  in order to control pore sizing and form a carbon porous body as desired by both references.   
Regarding the new limitations of claim 23, the art teaches that the carbon can be carbonized instead of graphitized and thus can be non-crystalized as claimed. The art is considered to form a 3D network with connected pores as claimed see above discussion. 
Regarding claim 25, given the substantially identical method one would expect the same carbon formation and particle size is also the same (See figures and abstract). 
Regarding claim 26, the precursor carbon is described and depicted as flowable and is not heated.  
Regarding claim 27, the art does not restrict the carbon precursor and therefore can include any precursor; alternatively it would have been obvious to one of ordinary skill in the art at the time of the invention to provide phenolic resin or pitch as known suitable carbon precursors suitable for the intended purpose absent evidence to the contrary. 

Applicant has pointed to the specification Example 2 as a reason why the art does not teach an article consisting of carbon, as newly claimed. However, this is just one of several embodiments. Wherein the art clearly teaches pure carbon. Specifically, Example 1 teaches forming pure carbon and the claims of the Liu specifically claim a pure carbon. Therefore, these arguments are not convincing and do not represent the full teaching of the art. It would have been obvious to provide an embodiment that consists of carbon. 
Regarding new claims 34-38, the art teaches substantially the same carbon pores in the same and/or overlapping size and surface area. Therefore the pores would be expected to have the same or overlapping capacity absent evidence to the contrary; alternatively given the desire for high surface area the capacity would be obvious to provide. 



Claims 1, 3-8, 10-15, 23, 25-30, 32-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of WO, as above, in view of Dai (US 2005/0169829).
Liu may not teach all the limitations of claim 23 and may render obvious other claims alone or in view of Dai. 
Dai teaches a monolithic layered mesoporous carbon structure (see claims and figures). 

Regarding claims 3 and 10, 18, Dai teaches overlapping pore sizing and thus would be considered to have the same or overlapping surface area absent evidence to the contrary. 
Regarding claims 4 and 11, 19, the skeleton of the carbon monolith comprises connected open pores (see figures). 
Regarding claims 5, 20, Dai teaches overlapping pore sizing and thus would be considered to have the same or overlapping capacity. 
Regarding claims 6, 21, Dai teaches overlapping pore sizing and a porous carbon made by the same method and therefore would be considered to have the same or overlapping density (see figures, claims and examples to compare methods in applicant’s Examples instant specification).
Regarding claim 7, Dai teaches an overlapping thickness (See claims).  
Regarding at least claims 8 and 15-16, given the substantially similar pore sizing and method of producing the Dai carbon structure it would be expected to have the same physical properties absent evidence to the contrary. 
Regarding clam 23, Dai teaches forming a pore precursor material, like silica beads, and carbonizing (which includes or can encompass carbonizing beyond the point of crystallization as claimed), then an acid is used to remove them, and a vacuum oven is employed, which is a method substantially identical to applicants method (See Examples Dai compare examples instant specification).   

It would have been obvious to provide the processing steps or features of Dai including  precursor material to form the article of the primary reference because both teach using a precursor to form pores,  the desire to control pore sizing and form a carbon porous body as desired by both references.   
Regarding claim 33, given the pore sizing the thickness can be provided within the same range dependent upon the desired application rendering obvious the clamed range of thickness. 
Regarding new claims 34-38, the art teaches substantially the same carbon pores in the same and/or overlapping size and surface area. Therefore the pores would be expected to have the same or overlapping capacity absent evidence to the contrary; alternatively given the desire for high surface area the capacity would be obvious to provide. 


Claims 1, 2-8, 10-15, 23, 25-30, 32-38 are rejected under pre-AIA  35 U.S.C. under pre-AIA  35 U.S.C. 103(a) as obvious over Liu in view of WO, as above, in view of Joo (US 2007/0116624).
Liu may not teach all the limitations of claim 23. 
Joo teaches a monolithic layered mesoporous carbon structure (see claims and figures). 

Regarding claims 3 and 10, 18, Joo teaches overlapping pore sizing and surface area within the claimed range meeting the claim limitations (see claims). 
Regarding claims 4 and 11, 19, the skeleton of the Joo comprises connected open pores after removal of silica (see figures). 
Regarding claims 5, 20, Joo teaches overlapping pore sizing and thus would be considered to have the same or overlapping capacity. 
Regarding claims 6, 21, Joo teaches overlapping pore sizing and a porous carbon made by the same method and therefore would be considered to have the same or overlapping density (see figures, claims and examples to compare methods in applicant’s Examples instant specification).
Regarding claim 7, Joo teaches an overlapping thickness (See claims).  
Regarding at least claims 8 and 15-16, given the substantially similar pore sizing and method of producing the Joo carbon structure it would be expected to have the same physical properties absent evidence to the contrary. Regarding claim 8 specifically, Joo teaches an angle of 20 degrees as claimed (See claims). 
Regarding clam 23, Joo teaches forming a pore precursor material, like silica carbonizing and/or graphitizing ([0045]) at a temperature at least 650 degrees (which includes or can encompass carbonizing beyond the point of crystallization as claimed), which is a method substantially identical to applicants method and removing the silica particle template (See Examples Joo compare examples instant specification).   

Regarding claim 27, the art does not restrict the carbon precursor and therefore can include any precursor; alternatively it would have been obvious to one of ordinary skill in the art at the time of the invention to provide phenolic resin or pitch as known suitable carbon precursors suitable for the intended purpose absent evidence to the contrary. 
Regarding claim 28, the art teaches removing the template particles and therefore the claims are considered to meet the claims, secondly the removal process is substantially similar to applicants and therefore expected to have the same result; alternatively given the desire to remove the template it would have obvious to provide removal within the claimed percentage to leaving no template (see examples). 
It would have been obvious to provide the processing steps or features of Joo including  precursor material to form the article of the primary reference because both teach using a precursor to form pores,  the desire to control pore sizing and form a carbon porous body as desired by both references.   
Regarding claim 33, given the pore sizing the thickness can be provided within the same range dependent upon the desired application rendering obvious the clamed range of thickness. 


Claims 1, 3-8, 10-15, 23, 25-30, 32-38 are rejected under pre-AIA  35 U.S.C. under pre-AIA  35 U.S.C. 103(a) as obvious over Liu in view of WO 2010/104102, optionally in view of  Dai or Joo as above, further in view of Accountius (US 3,719,452).
The above references do not expressly teach a carbon content per claim 23. 
Accountius (US 3,719,452) teaches forming a carbon composite from polymer material and/or binder carbonizing it to form a carbon composite material (see claims). The art teaches it is desirable to use a material that has a high carbon yield with exemplary material being 84.94 with many binders being taught to be known to produce as high as 65% carbon yield (See below table II column 4 lines 40-68). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a high yield carbonization rate within the claimed range 1) because the ability to determine the carbon yield was known in the art and 2) in order to decrease softening deformation and warping of the carbon body and avoid packing to support the body during pyrolysis (See below table II column 4 lines 40-68).



(2) Response to Argument

Applicant’s arguments are not convincing for several reasons.
The claims have been examined in light of the specification to determine the scope of the claims. As a matter of housekeeping the Examiner notes that the amendments to 
Applicant defines the invention as a crystallinity “may” have developed or exist in a “layered structure” ([0008] of spec).  Therefore, it appears that crystallinity and “layered structures do not have to exist together as defined by applicant. In other words the graphitization does not have to occur. This is consistent with applicant’s claim 1 which does not claim graphitization. 
Further, it is noted that applicant’s invention allows for partial graphitization and non-crystalline portions [0017]. 
Applicant defines the temperature at which crystallization (graphitization) occurs at 800 degrees C or higher (See [0023] spec).  Liu (the Primary reference teaches 700 to 1200 degrees (Claim 1 Liu) and therefore would have the at least partial crystallization (graphitization) and layered structure as claimed. 
Therefore, the art teaches the same material processed at substantially identical temperatures forming the same mesopores and micropores. 
Applicant arguers that Liu teaches the use of a graphitization catalyst in Example 2 and that the use of the catalyst (without the teaching of removal) means that Liu does not “consist” of carbon as claimed. The Examiner disagrees.   Applicant has cherry picked through the reference to try to find an embodiment that is not conforming. Liu clearly teaches in Example 1 a pure carbon material and is claiming a pure carbon material. Therefore, the clear intent of Liu is to form a pure carbon material when taken as a whole. 

Additionally, the other secondary references teach a graphitization without a catalyst and therefore it would have been obvious to one of ordinary skill to provide a pure carbon material through those methods given the desires of Liu to form a pure carbon material.
Not that some full graphitization, or a higher temperature than 800 degrees is required by most claims when read in light of the specification, as stated above. 
        


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL H MILLER/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783       

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),